UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-6883


KEITH BRYAN WEBB, a/k/a Keith Bryan Webb-El,

                Petitioner - Appellant,

          v.

STEVEN   FIGIEL,    Acting     Warden;   UNITED   STATES    PAROLE
COMMISSION,

                Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:16-cv-00044-FPS-RWT)


Submitted:   August 25, 2016                 Decided:   August 30, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Bryan Webb, Appellant Pro Se.    Helen Campbell Altmeyer,
Erin Carter Tison, Assistant United States Attorneys, Wheeling,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Keith Bryan Webb seeks to appeal the district court’s order

denying his expedited motion regarding the magistrate judge’s

paperless order denying Webb’s motion to strike.                     This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),      and   certain   interlocutory         and   collateral       orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The order Webb

seeks   to    appeal   is    neither   a       final   order   nor   an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           DISMISSED




                                           2